Name: Council Decision (CFSP) 2017/632 of 3 April 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  defence;  cooperation policy
 Date Published: 2017-04-04

 4.4.2017 EN Official Journal of the European Union L 90/10 COUNCIL DECISION (CFSP) 2017/632 of 3 April 2017 amending Decision 2014/129/CFSP promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014, the Council adopted Decision 2014/129/CFSP (1). (2) Decision 2014/129/CFSP provides for a 36-month implementation period for projects covering specific activities from the date of conclusion of the financial agreement concluded between the Commission and the implementing entity (the EU Non-Proliferation Consortium). (3) On 9 December 2016, the EU Non-Proliferation Consortium requested the authorisation of the Union to extend that implementation period until 2 July 2017 in order to allow for the continuation of the implementation of the activities beyond the 36-month implementation period. (4) The continuation of the specific activities, as requested by the EU Non-Proliferation Consortium, can be performed without any resource implication. (5) Decision 2014/129/CFSP should therefore be amended to enable the full implementation of the activities contained therein by extending its duration accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/129/CFSP is hereby amended as follows: (1) point (a) of Article 1(3) is replaced by the following: (a) providing means for the organisation of four annual consultative meetings and up to eight ad-hoc seminars for experts and practitioners on the full range of non-proliferation and disarmament issues covering both unconventional and conventional arms, with a view to submitting reports and/or recommendations to the representatives of the HR;; (2) Article 5(2) is replaced by the following: 2. It shall expire on 2 July 2017.; (3) the Annex is amended as follows: (a) Section 3.1 is replaced by the following:3.1. Project 1: Organisation of four annual consultative meetings and up to eight ad hoc seminars for diplomats and academic experts with a report and/or recommendations; (b) the first sentence of Section 3.1.3 is replaced by the following: The project provides for the organisation of four annual consultative meetings and up to eight ad hoc expert seminars with the preparation of associated reports and/or recommendations.; (c) in Section 3.2.3, the following indent is added:  Preparatory activities to ensure the logistics of the next annual conference.; (d) Section 4 is replaced by the following: 4. Duration This Decision shall expire on 2 July 2017.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 3 April 2017. For the Council The President F. MOGHERINI (1) Council Decision 2014/129/CFSP of 10 March 2014 promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 71, 12.3.2014, p. 3).